

116 S370 IS: No Oil Producing and Exporting Cartels Act of 2019
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 370IN THE SENATE OF THE UNITED STATESFebruary 7, 2019Mr. Grassley (for himself, Ms. Klobuchar, Mr. Lee, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Sherman Act to make oil-producing and exporting cartels illegal.
	
 1.Short titleThis Act may be cited as the No Oil Producing and Exporting Cartels Act of 2019 or NOPEC. 2.Sherman actThe Sherman Act (15 U.S.C. 1 et seq.) is amended by adding after section 7 the following:
			
				7A.Oil producing cartels
 (a)In generalIt shall be illegal and a violation of this Act for any foreign state, or any instrumentality or agent of any foreign state, to act collectively or in combination with any other foreign state, any instrumentality or agent of any other foreign state, or any other person, whether by cartel or any other association or form of cooperation or joint action—
 (1)to limit the production or distribution of oil, natural gas, or any other petroleum product; (2)to set or maintain the price of oil, natural gas, or any petroleum product; or
 (3)to otherwise take any action in restraint of trade for oil, natural gas, or any petroleum product, when such action, combination, or collective action has a direct, substantial, and reasonably foreseeable effect on the market, supply, price, or distribution of oil, natural gas, or other petroleum product in the United States.(b)Inapplicability of defensesNo court of the United States shall decline, based on the act of state, foreign sovereign compulsion, or political question doctrine to make a determination on the merits in an action brought under this section.
 (c)EnforcementThe Attorney General of the United States shall have the sole authority to bring an action to enforce this section. Any such action shall be brought in any district court of the United States as provided under the antitrust laws..
 3.No sovereign immunity in oil cartel casesTitle 28, United States Code, is amended— (1)in section 1605(a)—
 (A)in paragraph (5), by striking or after the semicolon; (B)in paragraph (6), by striking the period and inserting ; or; and
 (C)by adding at the end the following:  (7)in which the action is brought under section 7A of the Sherman Act.; and
 (2)in section 1610(a)— (A)in paragraph (7) by striking the period at the end and inserting , or; and
 (B)by adding at the end the following:  (8)the judgment relates to a claim that is brought under section 7A of the Sherman Act..
 4.SeverabilityIf any provision of this Act (or of an amendment made by this Act) is held invalid the remainder of this Act (or of the amendment) shall not be affected thereby.